Title: Farm Reports, 6–12 December 1789
From: Washington, George Augustine
To: Washington, George


          
            [Mount Vernon, 6–12 December 1789]
          
          
            
              Decr
              
              
              
              
              
              
              
              
              
              
              
            
            
              6th
              Murcury in the Morng
              48
              SWt
              Clear
              Noon
              50
              Clear
              Night
              55
              NEt
              Clear
            
            
              
              
              
              
              
              NEt
              
              
              
              
              
              
            
            
              7th
              Morning
              56
              SWt
              Clear
              Noon
              58
              Cloudy
              Night
              60
              SWt
              Cloudy
            
            
              
              
              
              
              
              SW
              
              
              
              
              
              
            
            
              8th
              Morning
              56
              SWt
              Cloudy
              Noon
              59
              Cloudy
              Night
              62
              SWt
              Cloudy
            
            
              
              
              
              
              
              SWt
              
              
              
              
              
              
            
            
              9th
              Morning
              44
              NW
              Clear
              Noon
              45
              Clear
              Night
              45
              NW
              Cloudy
            
            
              
              
              
              
              
              NW
              
              
              
              
              
              
            
            
              10th
              Morning
              41
              NW
              Clear
              Noon
              42
              Clear
              Night
              44
              NW
              Clear
            
            
              
              
              
              
              
              NW
              
              
              
              
              
              
            
            
              11th
              Morning
              44
              NEt
              Cloudy
              Noon
              45
              Rain
              Night
              46
              NW
              Cloudy
            
            
              
              
              
              
              
              NEt
              
              
              
              
              
              
            
            
              12th
              Morning
              41
              NW
              Clear
              Noon
              41
              Clear
              Night
              41
              NW
              Clear
            
            
              
              
              
              
              
              NW
              
              
              
              
              
              
            
            
              
              
              
              
              12th Decr
              
              
              
              
              
              
            
          
          
            
              
              
              Days
            
            
              Dr. Dogue Run Plantn for the work of 7 Men & 11 Women Amtg ⅌week to
              
              108
            
            
              Cr. By breaking up ground in No. 1
              
              4
            
            
              By breaking up a p[iec]e of low ground next to the Tumbling dam joining No. 7
              
              12
            
            
              By breaking up ground at River plantn in No. 5
              
              8
            
            
              By hauling Corn
              
              6
            
            
              By gathering ditto
              
              18
            
            
              By Husking ditto
              
              42
            
            
              By Sickness Lucy in Child bed 6 days, Brunswick 6, Matt 6 days
              
               18
            
            
              
              Total
              108
            
          
          
          Sent to the Mill 60 Bushels of Oats to grind, 16 Bushels of Corn, 3 Barrels Soft ditto for the hogs, Recd from ditto 3½ Bushels B. Meal and 5½ ditto Ship stuff; Sent to Mansn House 30 Bushels Oats, Used by the Horses 10 Bushels of ditto, fed to the Hogs 3 Barrels soft Corn. Stock 56 head Cattle, 92 Old Sheep, 35 Lambs, 8 working Horses, 16 Calves from Mansn House.
          
            
              
              
              Days
            
            
              Dr. Ferry & Frenches Plantn for the work of 7 Men 16 Women and 3 Boys Amtg ⅌ week to
              
              156
            
            
              Cr. By breaking up ground in No. 2
              
              42
            
            
              By hauling Corn
              
              10
            
            
              By ditto wood at the Mansn House
              
              2
            
            
              By gathering Husking and lofting Corn
              
              72
            
            
              By Spinning
              
              6
            
            
              By Lucy Confined to the House on acct of her Swell’d legg, & sowing
              
              6
            
            
              By Sickness, Cupid 6 days, Lucy 6, Daphney 6 days
              
              18
            
            
              
              Total
              156
            
          
          Recd from the Mill 11½ Bushels B. Meal, Sent to ditto 9¼ Bushels Corn, Sent to Mansn House 4¾ Bushels black Eyed pease, 4¾ Bushs. red ditto and 3 pecks small round ditto, Stock 81 head Cattle, 88 old Sheep, 28 Lambs, 15 Working Horses, 2 ditto Mules, 2 ditto Spring Mules Ferriages 20/.
          
            
              
              
              Days
            
            
              Dr. Muddy Hole Plantn for the work of 3 men & 10 women
              
              
            
            
              Amtg ⅌ week to
              
              78
            
            
              Cr. By breaking up ground in No. 6
              
              24
            
            
              By hauling Corn and Housing ditto
              
              2
            
            
              By hauling Corn at Dogue Run
              
              4
            
            
              By gathering Corn
              
              19
            
            
              By rip[in]g a House for the Overseer
              
              17
            
            
              By grubing in No. 6
              
              6
            
            
              By Sickness Sacky 6 days
              
               6
            
            
              
              Total
              78
            
          
          Increase 7 Cows Sent from Mansn House, Sent to the Mill 5 Bushels Corn Recd from ditto 11 Bushels bran and Oats Mixed for horse feed and 5½ Bushels B. Meal, Measured this week 7 Barrels Sound Corn 9 ditto of Nubbings, 2 ditto of Soft ditto—Stock 29 head Cattle 20 old Sheep 4 Lambs, 9 Working Horses.
          
            
              
              
              Days
            
            
              Dr. River Plantn for the work of 7 Men 17 women 3 Boys and 1 girl Amtg ⅌ week to
              
              162
            
            
              Cr. By breaking up ground in No. 5
              
              34
            
            
              By hauling Corn; and at Mill 1 day
              
              22
            
            
              By dressing Flax
              
              12
            
            
              By Striping Tobo
              
              15
            
            
              By threshing Oats
              
              18
            
            
              By gathering and Husking Corn
              
              55
            
            
              By Sickness Essex 6 days
              
                6
            
            
              
              Total
              162
            
          
          Decrease 1 Sheep Sent to the Mill 11½ Bushels Corn 10½ Bushl. Oats fed to the Horses this week 21 Bushels Oats, 1½ to D. Run Horses Stock 91 head Cattle, 129 Old Sheep, 53 Lambs, 14 Working Horses.
          
          
            
              
              
              Days
            
            
              Dr. Mansn House for the work of 14 Men 9 Boys & 6 Girls Amtg ⅌ week to
              
              174
            
            
              Cr. By waggon hauling Hay
              
              4
            
            
              By hauling wood for the House, lime kiln, and at Mill
              
              2
            
            
              By 1 Cart hauling wood and water
              
              6
            
            
              By 1 ditto hauling lime and Sand to the green House
              
              6
            
            
              By Cuting wood
              
              6
            
            
              By diging post holes and puting up post and rail fence
              
              64
            
            
              By baking bread 3 days, tending dairy 2 ditto
              
              5
            
            
              By Cuting and Clearing the New road by the Mill
              
              2
            
            
              By Cuting Stuff for rails
              
              2
            
            
              By loading the waggon with Hay 2 days going to Alexa. with flower 1 Do
              
              3
            
            
              By Stoped by rain 6 days, Seting lime kiln 2 ditto
              
              8
            
            
              By tending the brick layers
              
              24
            
            
              By feeding beeves and Stowing away Hay
              
              6
            
            
              By beating out timothy Seed and Stowing away Hay
              
              6
            
            
              By Carrying Shells to lime kiln 6 days, Sifting lime 6 days
              
              12
            
            
              By Making Baskets
              
              6
            
            
              By tending Stock and heaping up Manure
              
              6
            
            
              By tending Jacks and going of errands
              
                6
            
            
              
              Total
              174
            
          
          Decrease 7 Cows Sent to Muddy Hole Recd from the Mill 27 Bushels B. Meal Stock 17 head Cattle, 38 Old Sheep, 3 wethers, 18 Lambs, 5 last spring Mules 1 ditto 2 Years Old, 4 ditto spring ditto, 3 ditto Spring Colts, 2 ditto Spring Jennies, 3 ditto Old ditto, 3 ditto Jacks, 1 ditto spring ditto.
          
            
              
              
              Days
            
            
              Dr. ditchers for the work of 5 Men Amtg ⅌ week to
              
               30  
            
            
              Cr. By ditching finished 28½ roods
              
              20
            
            
              By Mortising posts and lost on Acct of rain
              
              2½
            
            
              By Sickness, Charles, 4 days, Botswain 3 ditto Robin ½ ditto
              
                7½
            
            
              
              
              30
            
            
              
              
              -
            
          
          
            
              Dr. Joinners & Carpenters for the work of 4 Men Amtg ⅌ week to
              
              24
            
            
              Cr. By Thos Mohony About the green House window Shetters
              
              4
            
            
              By Isaac engaged about ditto
              
              6
            
            
              By James & Sambo Sawing 8 pieces for the green House & 8 laths 16 feet long
              
              2
            
            
              By James Confined to the House having fallen from the saw pit & wounded himself
              
              5
            
            
              By Sickness Thos Mohony 2 days
              
              2
            
            
              By rounding Shingles
              
              1
            
            
              By hewing 10 Stocks 16 feet long 10 Inches deep
              
               4
            
            
              
              Total
              24
            
          
          
            
              Mill Grist
              Dr.
              Wht
              Corn
              Rye
              Oats
            
            
              Rem[ainin]g in the Mill
              
              890½
              14½
              2¼
              
            
            
              To toll this week
              
              9½
              14
              
              
            
            
            
              To Dogue Run plantn
              
              15½
              60
              
              
            
            
              To River plantn
              
              
              11½
              11
              
            
            
              To Muddy Hole Plantn
              
              5
              
              
              
            
            
              To Ferry & Frenches Plantn
              
              
              9
              
              
            
            
              
              
              900
              
              
              
            
            
              
              
              
              53¼
              
               6
            
            
              Remg in the Mill
              
              900
              
              
              
            
          
          
            
              Contra
              Cr.
              
              Ship
              
              
              
            
            
              
              
              B. Ml
              st[uff]
              Brn
              Hoy
              Oats
            
            
              By D. Run plantn
              
              3½
              5½
              4
              3
              
            
            
              By Muddy Hole Plant.
              
              5½
              4
              3
              
              
            
            
              By F. & Frenches Pltn
              
              11½
              
              
              
              
            
            
              By Mansn House
              
              27
              
              
              1
              
            
            
              By Miller & Coopers
              
              1
              
              
              
              
            
            
              
              
                  
                  
                  
                  
                  
            
            
              
              
              53¼
              10
              8
              1
              6
            
          
          
            
              
              
              Days
            
            
              Dr. Coopers for the work of 3 Men Amtg ⅌ week to
              
              18
            
            
              
              
              -
            
            
              By Cuting hoop poles Cr.
              
              5½
            
            
              By triming pales
              
              1½
            
            
              By going to Alexa. with flower
              
              7½
            
            
              By puting the flower on board of the boat
              
               3½
            
            
              
              Total
              18
            
          
        